Citation Nr: 0828734	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  04-13 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for a right ankle 
condition.

3.  Entitlement to service connection for arthritis of the 
right knee as secondary to the veteran's right ankle 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
December 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.

In June 2008, the veteran testified before the undersigned at 
a Travel Board hearing.  A transcript of this hearing has 
been included in the claims folder.


FINDINGS OF FACT

1.  The medical evidence fails to show that the veteran 
contracted hepatitis B while in service.

2.  Service medical records show that the veteran's right 
ankle was normal at separation.

3.  The medical evidence fails to relate a right ankle 
disability to the veteran's time in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis B have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  The criteria for service connection for a right ankle 
condition have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  The criteria for service connection for a right knee 
condition as secondary to the veteran's right ankle condition 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

Hepatitis B

The veteran testified at a hearing before the Board that he 
believes that he contracted hepatitis B from an inoculation 
gun that was used to give shots to multiple soldiers during 
enlistment. 

However, for the reasons discussed below, the evidence fails 
to support the veteran's contention.

Service medical records fails to show any evidence of 
hepatitis B; and the veteran was not diagnosed with hepatitis 
B until the late 1990s, nearly 30 years after he was 
discharged from service.  Furthermore, it is well documented 
that the veteran abused alcohol for many years prior to being 
diagnosed with hepatitis B.

The veteran underwent a VA examination in June 2003, but the 
examiner made no suggestion that the veteran's hepatitis B 
was contracted during service, aside from repeating the 
veteran's contention that it was caused by an inoculation 
gun.
While the veteran believes that he contracted hepatitis B 
during service, he is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, his opinion is 
insufficient to provide the requisite nexus between his 
hepatitis B and an event in service.  

Given that there is no medical evidence linking the veteran's 
hepatitis B to service, the criteria for service connection 
have not been met, and the veteran's claim is accordingly 
denied.

Ankle and Knee

The veteran asserts that he injured his knee while playing 
softball.  The veteran indicated that while sliding into 
third base he heard something pop in his right ankle and he 
was taken to the hospital.  The veteran testified that his 
ankle was wrapped and he was placed on crutches for several 
weeks.

Service medical records fail to describe any ankle injury; 
and, while several efforts were made to obtain any treatment 
records from the alleged ankle injury, no records were 
located.  Regardless, the veteran's feet and lower 
extremities were both found to be normal at his separation 
physical; and the veteran sought no treatment for his ankle 
for many years following service.  

At a VA examination in June 2003 it was noted that the 
veteran had residuals of an old ankle sprain injury to his 
right ankle.  However, the examiner did not specifically 
relate the ankle injury to the veteran's time in service.

Lay evidence is competent if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.  38 
C.F.R. § 3.159(a)(2).  A lay person may testify as to an 
incident or event that resulted in a physically observable 
injury.  Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  
Additionally, while having an interest in the outcome of a 
proceeding "may affect the credibility of testimony, it does 
not affect competency to testify."  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991).

The veteran is competent to report that he injured his ankle 
playing softball, since this observation does not require any 
specialized education, training, or experience.

However, competency must be distinguished from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).

The Board, as fact finder, is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc.  The Board can weigh the absence of 
contemporaneous medical evidence against the lay evidence of 
record.  Under the correct interpretation of the relevant 
statutory and regulatory provisions, however, the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1337 
(2006).

The veteran's credibility affects the weight to be given to 
his testimony, and it is the Board's responsibility to 
determine the appropriate weight.  Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (finding that the weight and 
credibility of evidence "is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted").

While the veteran testified that he injured his ankle, 
service medical records are void of any mention of treatment 
for an ankle injury, and the veteran's separation physical 
failed to note any ankle injury.  Additionally, the 
separation physical found the veteran's lower extremities and 
feet to be normal.  Many years elapsed following service with 
no record of any ankle treatment or injury.  Thus, while the 
veteran is competent to report that he sprained his ankle in 
service, the credibility of his testimony is significantly 
undermined by the evidence of record, and in particular by 
the separation physical that failed to note any ankle injury 
or hospitalization.  

Additionally, no medical opinion of record has suggested that 
the veteran's ankle injury is related to his time in service.

As such, the criteria for service connection have not been 
met, and the veteran's right ankle claim is therefore denied.

The veteran also contends that he has a right knee disability 
as a result of his ankle injury.  However, while the veteran 
has been diagnosed with degenerative joint disease of the 
right knee, there was no evidence of any knee injury in 
service (as the veteran's separation physical specifically 
found his lower extremities to be normal), and even the 
veteran conceded that his knee condition was secondary to his 
right ankle.  However, as it has been determined that the 
veteran's ankle condition is not related to his time in 
service, service connection for any knee disorder may not be 
granted as secondary to the ankle.  Therefore, the veteran's 
right knee claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in July 2005, which informed the veteran of all 
the elements required by the Pelegrini II Court as stated 
above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained, as have 
service medical records and Social Security Administration 
records.  The veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the veteran testified at a 
hearing before the Board.

The veteran has asserted that additional service medical 
records exist stemming from ankle treatment in Millington 
Tennessee.  However, multiple requests to both the National 
Personnel Records Center, and to the military installation 
itself in Millington have not located any treatment records; 
and any additional searches would be duplicative and 
redundant.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.



ORDER

Service connection for hepatitis B is denied.

Service connection for a right ankle condition is denied.

Service connection for arthritis of the right knee as 
secondary to the veteran's right ankle condition is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


